I dissent from the judgment because the newly discovered evidence is merely impeaching in its nature and conviction of the defendant and the witness attacked for perjury is not shown. The affidavit of the new witness tends to show that the testimony of the defendant and a witness for the defendant was false. The facts sought to be impeached were testified about at the trial and such an impeachment amounts to no more than an effort to obtain a new trial on the ground that the defendant and his witness had committed perjury, without first obtaining a conviction of the alleged perjurers. I do not think that the facts of this case bring it within the rulings in the cases cited where admissions of parties were held not to be cumulative evidence. The admissions in those cases were not made after trial, as I interpret the opinions, but before the trial and might have been introduced on the trial if they had been known. Further, the fact that no counter-showing was made is irrelevant.
The majority and concurring opinions seem to me to be based on a false premise (based on decisions which I do not think support the premise), to wit, that a new trial may be granted when a party makes an admission after trial that he has obtained a verdict wrongfully, whether the admission shows that the verdict was obtained by perjury or otherwise. If such a premise means that a new trial may be granted because of perjury, without a conviction of the witness, it is contrary to the statute which requires the conviction. I cannot see how the fact that one of the alleged perjurers is a party changes the rule because if a party testifies he is a witness and under the statute the same rule would apply to him. Under Georgia law the conviction of the perjured party or witness is necessary before a new trial can be granted on the ground *Page 178 
of perjury. The citations from textbooks and from other jurisdictions where this rule does not prevail are not even persuasive authority in this state.